Exhibit 21.1 Hygea Health Holdings, Inc. – a Florida corporation Palm Medical Network, LLC - a Florida limited liability company Palm Medical MSO, LLC - a Florida limited liability company Palm Medical Group, Inc. - a Florida non-profit corporation Hygea of Miami Dade, LLC - a Florida limited liability company Hygea Medical Partners, LLC - a Florida limited liability company Physician Management Associates SE, LLC - a Florida limited liability company Carewell Solutions, Inc. - a Florida corporation Corazones Unidos Community Center, Inc. - a Florida corporation RxFoundry, Inc. - a Florida corporation Corazones Unidos Medical Group, Inc. - a Florida corporation The MedFamily, LLC – a Florida limited liability company Hygea Lab Corp - a Florida corporation Cyfluent, Inc.- a Virginia corporation
